Per Curiam.  Replevin: Plaintiff bond. The only bond taken by the Sheriff before executing the order of delivery in the replevin suit was signed by the plaintiffs m replevin alone. But the statute prescribes that the order shall not be executed by the officer until a bond to the defendant, with one or more sureties for the plaintiff, has been executed in his presence. Mansf. Dig., sec. 5575. If the officer executes the order without such bond, he becomes a trespasser, and is liable to the party injured, as such. Pirani v. Borden, 5 Ark., 89; State v. Stephens, 14 ib., 264. The solvency of the plaintiff in replevin does not dispense with the necessity for one or more sureties, for that is a statutory requirement. See cases cited in Wells on Replevin, sec. 390. The charge of the court was erroneous. Reverse the judgment and remand the cause for a new trial.